Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 11/18/2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 05/22/2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 11/18/2020, claims -20 are pending.  Claims 1-18 are currently under examination.  Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Response to Arguments
Claim Rejections – Improper Markush
The rejection of claims 8 and 16 on the judicially-created basis that it contains an improper Markush grouping of alternatives is maintained for the reasons of record.
Applicant’s argument are acknowledged but not persuasive to overcome the rejection of record.  Applicant argues the claimed invention relates to three specific artificially synthetic modified uracils, the mRNA containing the modified uracils, the 
In response, while the mRNAs share a common structure of modified uracils, the vast multitude of cells in claim 8 and proteins in claim 16 do not share a common substantial structure.  The fact that the mRNA encodes the proteins and the cell comprises said mRNA does not negate the fact that these cells and proteins are in improper markush grouping.  There is no common use that flows from a substantial structural feature of the cells or proteins.
The rejection is therefore maintained. 

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-11 and 14-18 under 35 U.S.C. 102(a)(2) as being anticipated by Kariko et al. (US Patent 9,750,824) is withdrawn.

Claim Rejections - 35 USC § 112
Written Description
The rejection of claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons of record.
  Applicant’s response is acknowledged but does not overcome the rejection of record.  Applicant argues one of skill in the art would readily conclude they were in 
As stated previously, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”
The instant claims are drawn to a modified messenger RNA comprising an open reading frame that encodes a protein of interest, wherein said modified RNA comprises a modified nucleoside such as a 5’ methyluridine, wherein the modified RNA is present in any mammalian cell and encodes any protein of interest. The specification as filed describes modified synthetic RNA transfected into a HEK293 cell in Examples 4-6. The results of an in vitro transcription assay to determine immunogenicity, out of 15 modified bases, 5 showed values considered less immunogenic and 1 showed values considered more immunogenic (see Table 1).  
The specification as filed provides no description of any members of the genus, either by structure or relevant identifying characteristics that encompass the breadth of the instant claims: a modified mRNA that encodes any protein in any cell type with the function of decreasing immunogenicity in the cell.  Description of several modified mRNA in one cell type expression one type of protein does not provide adequate written 
As stated previously, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Thus the specification does not provide a description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.   

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635